DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In claim 1, the claim recites 	implementing a recursive processing calculation for a given sampling time:
		estimating a heading prediction as a function of the heading determined at 	preceding sampling time;
		a resetting of the predicted heading estimated as a function of a magnetic 	heading determined from magnetometer measurements, 
	the estimating processor estimating the amplitude of the resetting as a function of a model of the change in magnetic disturbances between two sampling times determined beforehand to take into account a spatial correlation of the changes in disturbances, of an a priori estimation of the amplitude of the disturbances, and of a determination of the heading of the moving object from the resetting of the predicted heading.
As presented, the claim recites limitations that, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation via mathematical relationships, calculations, formulas or equations but for the recitation of generic computer components.
That is, other than reciting “a processor” nothing in the claim elements precludes the step from practically being performed via mathematics. For example, the context of this claim encompasses the user manually performing each of the calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical relationships, calculations, formulas or equations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim recites additional elements, however, the additional elements do not integrate the judicial exception into a practical application. The additional limitation of “the magnetometers measuring a magnetic field at a current sampling time” is recited at a high level of generality such that it amounts to no more than a data gathering step that collect the necessary input for the equation. As such, it amounts to no more than adding insignificant extra-solution activity to the judicial exception. Further, the claim recites “a processor” at a high-level of generality (i.e., as a generic processor performing the functions e.g. page 6 lines 15-31) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f)-(g). The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere data gathering and/or instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-14 depend from claim 1 and recites the same abstract idea as claim 1. The additional elements recited in the claims either amount to extending the abstract idea, adding insignificant extra-solution activity to the judicial exception and/or generally linking the use of the judicial exception to a particular technological environment or field of use. Consequently, the additional claim limitation neither integrate the abstract idea into a practical application nor amount to significantly more. See MPEP 2106.05 (f)-(h).
Response to Arguments
Applicant’s amendments and arguments, see pages 6-7 filed June 19, 2021, with respect to the objection to the specification, the objection to claims 1 and 13-14, the rejection of claims 1-14 under 35 U.S.C. 112(b) and some of the rejection of claims 1-14 under 35 U.S.C. 101 have been fully considered and are persuasive.  These objections have been withdrawn. 
Applicant's arguments and amendments filed June 19, 2021 with respect to the remaining rejection of claims 1-14 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
	Applicant argues:

    PNG
    media_image1.png
    699
    738
    media_image1.png
    Greyscale

	The Examiner respectfully disagrees. 
	It is noted that the features upon which applicant relies (i.e., correcting the heading of a moving object) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the claim does not present any active limitations that convey that the value obtained from “resetting of the predicted heading estimated as a function of a magnetic heading determined from magnetometer measurements…” is utilized to correct the heading of the moving object.
	Regarding step 2A, as noted above, the additional elements are recited at a high level of generality such that it amounts to no more than a data gathering step that collect the necessary input for the equation and/or mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f)-(g).
	The Examiner maintains that the claimed invention is directed to an abstract idea.  Page 3 of the specification, suggests that the novelty of the claimed invention is in the applied and/or discovered mathematical algorithm (e.g. lines 8-13). “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” MPEP 2106.04I. The claims, as presented, are directed to said mathematical algorithm and, therefore, is directed to an abstract idea without more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tornqvist et al. in US Patent Publication 2017/0261320 teaches “A method and system are provided for determining a heading angle of a user of a portable electronic device in an indoor environment” (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865